Citation Nr: 1144696	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of a Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  The Veteran provided testimony at an October 2009 hearing before the undersigned Veterans Law Judge (VLJ).  


FINDING OF FACT

Cervical spine stenosis had its onset in service.  


CONCLUSION OF LAW

Cervical spine stenosis was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for cervical spine stenosis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a cervical spine disability, maintaining that his currently diagnosed cervical spine disability had its onset in service and that relevant symptoms persisted since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

No cervical spine disability or similar condition was noted at enlistment and absent clear and unmistakable evidence to the contrary (of which there is none), the Veteran is presumed sound and without any defect of this nature at the time of entry into military service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  Although a condition of the dorsal segment of the spine was arguably noted at the time of entry, the dorsal (or thoracic) segment of the spine is, at best, part of the lumbar segment of the spine and not the cervical segment.  Given the cervical spine and dorsal spine encompass distinct medical symptoms and diagnoses, the Veteran is entitled to the presumption that no cervical spine disability existed at the time of entry into service.  Id.; see also 67 Fed. Reg. 56509, 56512 (Sep. 4, 2002).  As such, the Board will consider the claim presuming he was sound and without any cervical spine disability or similar defect at the time of enlistment.  

Further, there is sufficient evidence that the Veteran has diagnosed cervical spine stenosis.  "Diagnoses," VA Examination Report, Aug. 20, 2010.  As such, the analysis to follow will center on whether there is any relationship between this current disability and the Veteran's active service.  

The September 1978 separation examination shows no spine abnormalities.  Service treatment records, however, respectively dated in March 1970, July 1970 and November 1971 document the Veteran's account of neck/shoulder pain, although only cysts/boils were diagnosed.  Further, a July 1971 service treatment record details his treatment following a motorcycle accident, albeit only for the left heel.  At an August 1998 VA treatment, the Veteran sought treatment for cervical spine pain, where he indicated such symptoms had been present since a 1974 in-serivce motor vehicle accident.  The VA medical professional further noted that the Veteran had a negative history of cervical spine or similar surgery.  Based on an examination, the VA medical professional diagnosed cervical spine stenosis.  

A February 1999 VA discharge summary indicates that the Veteran had cervical spine related surgery in January 1999.  (Note: In an apparent administrative error, this treatment record notes January 28, 1999, as the date of this surgery; however, given the evidence of record, the prior date is January 28, 1999.)  The VA discharge summary also details his account of cervical spine pain that progressed in severity over the years, with the only the 1974 motor vehicle accident listed as a significant aspect of the relevant history.  

The Veteran was provided a VA examination in August 2010.  At this time, he reported sustaining an in-service neck trauma and subsequently experiencing the onset of neck pain, with such symptoms increasing in increasing in severity in approximately 1993.  Based on current examination findings, the examiner diagnosed the Veteran with cervical spine stenosis.  The examiner also opined that the currently diagnosed cervical spine disability was not likely related to military service because there was no medical evidence of the Veteran sustaining any relevant in-service trauma or any evidence of relevant treatment for almost two decades after separation.  

Initially, the Board finds that the Veteran has provided a competent and credible account of cervical spine symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, as reflected in an August 1998 VA treatment record, he has provided an account of experiencing the onset of cervical spine symptoms in service and continuously since separation, many years prior to seeking VA benefits, and provided such account solely for the purpose of obtaining medical treatment.  At his October 2009 Board hearing, he offered a candid and consistent account of cervical spine symptoms, to include post-service symptoms associated with his duties as a mechanic.  Moreover, the medical evidence is consistent with his account of in- and post-service cervical spine symptoms.  In light of these factors, the Board finds that he has provided competent, credible and highly probative evidence as to the onset and continuity of his cervical spine symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Additionally, the Board finds the August 2010 VA examiner's opinion, tending to weigh against the claim, is inadequate for rating purposes.  Significantly, the examiner's opinions rely largely, if not entirely, on medical evidence, or the lack thereof, and do not reflect adequate, if any consideration, of the competent and credible lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan.  Accordingly, the reasoning provided to support the August 2010 examination opinion is inadequate, or at best incomplete, for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Although there is no adequate medical nexus opinion associated with the claims folder, this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may service as a basis to establish the service connection claim.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  As such, the Board finds the Veteran's noted in-service neck/cervical spine treatments and his competent and credible account of cervical spine symptomatology, to include continuity of symptomatology since separation, to provide the most probative evidence on the matter at hand.  Thus, the Board finds that the competent evidence, both medical and lay, of record sufficiently relates the Veteran's in service cervical spine symptoms, which persisted since separation, to the subsequently diagnosed condition.  See Davidson.  Thus, resolving all reasonable doubt in his favor service connection for cervical spine stenosis is warranted.  


ORDER

Service connection for cervical spine stenosis is granted.  


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


